Citation Nr: 0948284	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-24 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected  posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio which denied service connection for 
tinnitus and granted service connection for PTSD, assigning a 
50 percent disability evaluation effective from May 25, 2005.  
The Veteran appealed those decisions to BVA, and the case was 
referred to the Board for appellate review.  

The Veteran has also asserted that he is unemployable due to 
his service connected PTSD.  Specifically, in his November 
2006 Notice of Disagreement, which was incorporated by 
reference in his July 2007 substantive appeal, the Veteran 
asserted that he had been unemployable for four years up to 
that point, and prior to this, he had a 30 year history of 
going from one job to another due to his PTSD. The United 
States Court of Appeals for the Federal Circuit has held 
that, once a Veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and provides evidence of unemployability, VA must consider 
entitlement to a total disability rating based on 
unemployability due to service-connected disability TDIU.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, as this issue has not yet been adjudicated, it is 
referred to the RO for appropriate disposition.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of issues not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by reports of 
sleep disturbances, nightmares, suicidal thoughts, 
depression, avoidance behavior, anger problems, difficulty 
with social interactions, and a Global Assessment of 
Functioning score of 45; those manifestations overall are 
indicative of serious, but not total, impairment in 
occupational and social functioning.  

2.  The Veteran's tinnitus is causally or etiologically 
related to his military service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for an increased schedular evaluation of 70 percent, 
but not greater, for service-connected PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).  

2.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

When VA receives a substantially complete application for 
benefits, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim,  including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, the 
appellant has initiated the appellate process and different, 
and in many respects, more detailed notice obligations arise, 
the requirements of which are set forth in sections 7105(d) 
and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).  

As a prefatory matter, with regard to the Veteran's tinnitus 
claim, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

With regard to the Veteran's claim for an increased initial 
rating for PTSD, prior to the initial adjudication of the 
Veteran's claim for service connection, the RO sent the 
Veteran a letter, dated in July 2005, which satisfied the 
duty to notify provisions except that it did not inform him 
how a disability rating and effective date would be assigned 
should service connection be granted.  The Veteran was 
subsequently provided with notice of how VA determines 
disability ratings and effective dates in a March 2006 notice 
letter.  In any event, because the claim for service 
connection for PTSD has been granted, any defect in the 
notice or timing of the notice about how a disability rating 
and effective date would be determined was harmless error as 
to that claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 
Vet. App. at 137

The Veteran is challenging both the initial evaluation 
assigned following the grant of service connection for PTSD, 
as well as the denial of service connection for tinnitus.  
The Veteran submitted his NOD in November 2006, thereby 
triggering the notice obligations set forth in sections 
7105(d) and 5103A of the statute.  The RO then fulfilled 
these notice obligations by issuing a Statement of the Case 
(SOC) in June 2007.  This document informed the Veteran of 
the regulations pertinent to his appeal, including the 
applicable rating criteria, advised him of the evidence that 
had been reviewed in connection with his appeal, and provided 
him with reasons for its decisions.  38 U.S.C.A. § 7105(d).  
Accordingly, the Board concludes that the notice obligations 
set forth in section s 7105(d) and 5103A of the statute have 
been fulfilled.  

The Board also concludes that the VA's duty to assist the 
Veteran has also been satisfied in this case.  The Veteran's 
service treatment records as well as all identified and 
available VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the Veteran's 
claims.  Moreover, in addition to obtaining all relevant 
records, the Veteran was also afforded a VA examination for 
PTSD in December 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service- connected disorder since 
he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since otherwise 
adequate VA examinations were conducted. See VAOPGCPREC 11-
95.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examination obtained in this case is more than 
adequate, as it was predicated on a full reading of the 
treatment records in the Veteran's claims file and involved 
an hour-long interview with the Veteran.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination with respect to the issue on 
appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

II.	Law and Analysis

A.	Posttraumatic Stress Disorder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous...."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
'staged' ratings may be assigned for separate periods of time 
based on facts found.  Id.; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (VA's determination of the 'present 
level' of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).  

The Veteran's PTSD is currently assigned a 50 percent 
disability evaluation effective from May 25, 2005, pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
formula, a 50 percent evaluation is for assignment when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships).  

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The use of the term 'such as' in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase 'such symptoms as,' followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an evaluation in excess of 50 percent 
for his service-connected PTSD.  Although the Veteran does 
not meet all of the criteria set forth under Diagnostic Codes 
9411 for a 70 percent rating, it is not necessary that all of 
the particular symptoms described in the rating criteria for 
a particular degree of disability be present.  See Maurehan, 
supra. 

Socially, the Veteran has been married and divorced three 
times.  The Veteran maintains that he has had difficulty 
establishing and maintaining effective relationships.  The 
Veteran reported at his December 2005 VA examination, that 
his first wife left him due to his excessive drinking and 
problems managing his anger.  His second marriage ended due 
to similar reasons.  The Veteran stated at the examination 
that he and his second wife remarried 6 months after their 
divorce, but the marriage only lasted a year due to his 
continuous drinking problem.  Although the Veteran alleges he 
stopped drinking in 1984 after visiting with an alcohol 
counselor, he claims he has not been able to maintain a 
serious relationship with anyone in nearly 27 years.

Based on the Veteran's contentions during the December 2005 
VA examination, he isolates himself and spends the majority 
of his time in his camper alone in the woods to avoid social 
interactions with others.  He stated that he does not want to 
become too close to people emotionally because he remembers 
the pain of the losses he experienced in Vietnam.  The 
Veteran also expressed that he "has a lot of anger towards 
the world."  He experiences intrusive thoughts on a daily 
basis which trigger traumatic memories of Vietnam.  According 
to the Veteran's report to the medical examiner, he suffers 
from recurring nightmares and flashbacks.  Although these 
have reduced significantly since returning from Vietnam, they 
tend to worsen if he watches any war movies or experiences 
certain sensations, like smelling burning food or hearing 
fireworks.  He suffers from nightmares about once a week.  
The report indicates that his sleep is disturbed due to the 
constant nightmares.  

Industrially, the record reflects that the Veteran is not 
currently employed.  In a November 2005 letter, his physician 
noted that the Veteran had been unemployed for more than 
three years, had no income, and was thereby forced to file 
for bankruptcy.  Based on his assertions at his VA 
examination, the Veteran has had over thirty jobs and worked 
in a variety of positions, including as a salesman, painter 
and handyman, since returning from Vietnam.  He maintains 
that he loses jobs because he has difficulty getting along 
with his bosses due to his anger, irritability and resentment 
at being told what to do.  

In June 2005 the Veteran was seen by a VA staff psychiatrist 
and diagnosed with PTSD.  During the consultation, the 
Veteran reported that he had trouble sleeping but denied 
suffering from any homicidal/suicidal ideations or psychotic 
symptoms.  The psychiatrist evaluated the Veteran and noted 
that he had good judgment and insight, but that his affect 
was flat and his mood depressed.  A screening examination was 
administered to evaluate the level of the Veteran's 
depression, and the results of the examination indicated that 
he had mild depression.

In a letter dated November 2005, the Veteran's counselor 
wrote that the Veteran was seeking treatment for his PTSD 
symptoms, and had been seeing him on a weekly basis since May 
2005.  The counselor also reported that the Veteran's 
symptoms included nightmares, flashbacks, paranoia, 
depression and survivor's guilt.  The counselor noted that 
the Veteran had been married three times, divorced for over 
twenty years, and had not been with a female companion in 
over twenty-seven years.  The letter further indicated that, 
at that time, the Veteran had been unemployed for three 
years, had no income, and was forced to file for bankruptcy.  
The counsel also stated that the Veteran did not like to be 
around large groups of people, tended to isolate himself and 
had no friends.  

At the December 2005 VA examination, the physician noted that 
the Veteran has three or four close friends, also Vietnam 
Veterans, with whom he meets with twice a month.  The 
physician also observed that the Veteran had a 26 year old 
son from his second marriage with whom he keeps in contact 
and has a good relationship with.  During the December 2005 
VA examination, the Veteran admitted he used to become 
violent in the past and "throw things" when angry.  
However, he denied any history of violence towards people, 
and denied past suicidal or homicidal attempts.  The Veteran 
did state that he has had thoughts of suicide as a viable 
option, but the only reason he has not acted on these 
thoughts is because of his son.  

The December 2005 VA examiner opined that as a result of his 
PTSD, the Veteran continuously re-experiences the traumatic 
events which took place in Vietnam through recurrent and 
intrusive distressing thoughts, nightmares and flashbacks.  
The examiner also stated that the Veteran "avoids stimuli 
associated with the trauma and experiences a[n] emotional 
numbing as evidenced by efforts to avoid talking about the 
trauma, markedly reduced interest and participating in social 
events or even being with people and feelings of detachment 
from others."  The examiner also found that the Veteran has 
constant symptoms of increased arousal as indicated by his 
sleep disturbance, anger, irritability, and exaggerated 
startled responses.  The examiner further opined that these 
disturbances have caused the Veteran to suffer clinically 
significant distress, as indicated by his depressed and 
anxious mood and his passive suicidal thoughts.  The examiner 
also determined that the disturbances are a significant 
factor in causing the impairment in his social relationships, 
as reflected by his few friends, social isolation, and three 
divorces, as well as his occupational difficulties, shown by 
the fact that he has lost over thirty jobs.  Again, it is 
noted that a claim for a TDIU has been referred to the RO for 
appropriate consideration.  

During this examination, the Veteran was assigned a GAF score 
of 45.  According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted pursuant to 
38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

July 2006 and January 2007 treatment notes reflected that the 
Veteran still suffered from poor sleeping due to recurring 
nightmares about Vietnam.  The mental status examination 
showed that the Veteran's mood was dysphoric, his thought 
process was slow, and the Veteran was still unemployed.  The 
treatment notes also reflect that the Veteran was assigned a 
GAF score of 52 at both treatment visits.  According to DSM-
IV, a GAF score of 51-60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
According to a screening intake conducted in January 2007, 
the Veteran expressed feeling little interest or pleasure in 
doing things and felt down, depressed and hopeless nearly 
everyday.  

The Board finds that in this case, the clinical evidence more 
closely approximates the level of occupational and social 
impairment contemplated by a 70 percent rating.  While the 
July 2006 and January 2007 GAF scores are consistent with a 
lower disability rating, the December 2005 VA examiner's 
findings concerning the Veteran's symptoms, as well as the 
initial GAF score assigned in the December 2005 VA 
examination, correspond more nearly to the rating criteria 
for occupational and social impairment indicative of the 70 
percent disability.  In addition, the Board notes that the 
Veteran has been unemployed for nearly seven years, and prior 
to that had worked at, and subsequently lost, over thirty 
different positions.  This coupled with the fact that he has 
been divorced three times and has not been able to maintain 
an intimate relationship for close to 27 years is reflective 
of criteria enumerated under the 70 percent evaluation for 
PTSD.  Suicidal ideation, near-continuous pain or depression 
affecting the ability to function independently, 
appropriately and effectively and difficulty in adapting to 
stressful circumstances (including work or a work like 
setting) are listed under the criteria for the evaluation of 
a 70 percent evaluation for PTSD.  While these symptoms do 
not appear to be consistently present, they periodically 
appear, and do not appear to have resolved.  The Veteran has 
passive suicidal ideation and has stated that the only reason 
he has not acted upon these thoughts is because of his son.

In light of the aforementioned evidence and with the 
application of the benefit of the doubt in the Veteran's 
favor, the Board finds that the Veteran's service-connected 
psychiatric disability picture more nearly approximates the 
criteria for a 70 percent evaluation under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411 due to occupational 
and social impairment with deficiencies in most areas. 
38 C.F.R. § 4.7 (2009).  

Furthermore, while the July 2006 and January 2007 GAF scores 
were 52 and reflective of moderate symptoms, these treatment 
reports were based on consultations which were conducted in a 
short period of time, and did not reflect an examination of 
the Veteran's claim file, his prior medical records, or a 
thorough assessment of the Veteran.  The December 2005 VA 
examination was based on an examination of the Veteran's 
claim file, his DD-214 and his prior VA medical records, as 
well as an hour long interview of the Veteran.  Based on the 
December 2005 evaluation of the Veteran, the examiner noted 
that the Veteran's symptoms are serious and he has serious 
impairment in social and occupational functioning.  

However, neither the symptoms nor the GAF scores assigned, 
varying from 45 to 52, are consistent with a total schedular 
evaluation, as even the lowest assigned score, the GAF score 
of 45, is, as noted above, indicative of serious, but not 
total, social and occupational impairment.  The record 
establishes that the Veteran has maintained a few fairly 
steady relationships with his friends and his son.  The 
Veteran continues to perform activities of daily living 
independently and has consistently maintained his personal 
appearance and hygiene to a socially acceptable level, 
without any indication of grossly inappropriate behavior.  He 
has been described as alert with good judgment and insight.  

Thus, the clinical evidence does not reflect that symptoms 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name, all 
consistent with the assignment of a 100 percent evaluation, 
have been shown at any time.  

A total schedular evaluation is warranted where there is 
total impairment in at least one area, such as social or 
industrial functioning.  However, there has been no clinical 
evidence presented which reflects that the Veteran's PTSD 
renders him totally incapable of any social interaction or 
utterly unemployable.  While the Veteran has difficulty in 
social situations and does not like to get too close to 
people, this does not equate to a finding that he has total 
social impairment.  At the December 2005 VA examination, it 
was noted that the Veteran described isolating himself.  
However, it was further noted that he maintained 
relationships with his son as well as a few friends with whom 
he went out with twice a month.  In addition, although the 
Veteran has not been employed for nearly seven years, he did 
state that he has had over thirty jobs, which indicates that 
he has been able to secure employment positions in the past.  

Resolving reasonable doubt in the Veteran's favor as to the 
severity of his service-connected PTSD, the Board concludes 
that the criteria for a 70 percent evaluation are met.  
However, the criteria for a 100 percent schedular evaluation 
are not met, as the Veteran continues to maintain some social 
relationships.  The GAF score assigned reflects severe, but 
not totally incapacitating, PTSD.  Thus, while the criteria 
for a 70 percent evaluation have been met and the appeal is 
granted to this extent, the criteria for a total schedular 
evaluation for PTSD are not met.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 70 percent for PTSD.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
an evaluation in excess of 70 percent.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1)(2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describes the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
'governing norms' (which include marked interference with 
employment and frequent periods of hospitalization).  

In this case, while the Veteran contends that his service-
connected PTSD has rendered him unemployable, the Board finds 
that the rating criteria to evaluate PTSD reasonably 
describes the claimant's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

B.	Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

The Veteran worked as a jet engine mechanic during his years 
in service and maintains that he was exposed to acoustic 
trauma in service.  His service treatment records show no 
complaints, treatment or diagnosis of hearing loss or 
tinnitus.  Audiometric testing conducted on the Veteran's 
April 1966 entrance examination, as well as a June 1967 and 
September 1967 exam, reflected normal hearing and clinical 
evaluation of his ears was normal.  No audiological 
examinations were administered during the Veteran's July 1969 
separation examination, but the whispered voice test was 
15/15.  However, in his July 2005 Statement and his November 
2006 Notice of Disagreement, the Veteran specifically 
contends that he currently suffers from tinnitus as a result 
of constant exposure to loud jet engine noise in service.  
The Veteran's DD-214 form shows that he did serve as a jet 
engine mechanic during service.  

The Board finds that the Veteran's statements in this case 
are credible.  Furthermore, the Board notes that tinnitus is 
subjective, and the kind of condition to which lay testimony 
is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation).  Competent lay 
evidence is evidence provided by a person who has personal 
knowledge (that is, that he/she actually observed; derived 
from his/her own senses) of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
also Layno at 469.  Given these definitions, the Board finds 
that the Veteran is competent to relate a history of noise 
exposure during service.  

The Veteran was afforded a VA examination in connection with 
his tinnitus claim in December 2005.  During the examination, 
the Veteran reported first noticing the tinnitus after 
returning from Vietnam, and described the tinnitus as a loud 
intermittent ringing.  The examiner conducted an audiological 
examination of the Veteran, but did not provide a medical 
opinion regarding the etiology of the Veteran's tinnitus, 
stating that an opinion without the claims file could not be 
provided without mere speculation.  Upon receiving the claims 
file in July 2006, the same audiologist reviewed the 
Veteran's file, but only provided an opinion regarding the 
etiology of the Veteran's hearing loss, stating that the 
Veteran did show mild hearing loss in his left ear.  The 
examiner further stated that the whispered voice test 
administered during the Veteran's July 1969 separation 
examination was not an adequate test, and opined that the 
Veteran's hearing loss is at least as likely as not related 
to the jet engine noise he was exposed to during service.  

In August 2006, the same audiologist concluded that the 
Veteran's tinnitus was not due to military noise exposure 
because it only occurs intermittently.  She further explained 
that "[t]ypically tinnitus due to noise exposure is constant 
or almost constant."  However, a subsequent VA treatment 
record dated August 2008 shows that the Veteran consulted 
with another audiologist.  This audiologist opined that the 
Veteran's examination results "were consistent with a 
significant irritative tinnitus lesion" and that such 
"scores indicate a significant disturbance caused by the 
constant tinnitus."  

While the Veteran does not have hearing loss disability under 
38 C.F.R. §3.385 for VA purposes, which was the basis for the 
RO's denial of the claim for service connection, such does 
not obviate the fact that his audiometric findings do 
indicate some degree of hearing loss.  Moreover, at the July 
2006 VA examination, the Veteran was diagnosed with mild 
sensorineural hearing loss and the examiner provided an 
etiological opinion relating the Veteran's hearing loss to 
his service.  The fact that Veteran has been diagnosed as 
having noise-induced hearing loss which is linked to service 
adds to the credibility of his contention that his tinnitus 
is also related to service because "an associated hearing 
loss is usually present" with tinnitus.  The MERCK Manual, 
Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  
Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise-induced hearing loss.  Id.  With regard to the 
latter, the evidence of record reflects that the Veteran's 
hearing loss is noise-induced, ie., a result of his exposure 
to acoustic trauma during service.  In this regard, the Board 
notes that "high frequency tinnitus usually accompanies 
[noise-induced] hearing loss."  The MERCK Manual, Section 7, 
Ch. 85, Inner Ear.  

The only evidence unfavorable to the claim for service 
connection in this case consists of the August 2006 VA 
medical examination report which states that the Veteran's 
tinnitus is not due to military noise exposure because it 
only occurs intermittently.  However, to be service 
connected, tinnitus only needs to be recurrent, not constant.  
See 38 C.F.R. § 4.87 Diagnostic Code 6260 (2009).  
Additionally, the August 2006 opinion is countered in the 
more recent August 2008 VA treatment record which indicates 
that Veteran's tinnitus is in fact constant.  

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the VA opinion relating the 
Veteran's hearing loss to service, and the Veteran's own 
contentions.  The December 2005 and July 2006 examinations 
established that the Veteran suffered from noise-induced 
hearing loss which is etiologically linked to his active 
service, and also noted that the Veteran suffered from 
tinnitus.  The cited provisions from The MERCK Manual confirm 
that tinnitus usually accompanies noise-induced hearing loss, 
which the Veteran in this case has been diagnosed with.  
Finally, the Board has determined that the Veteran's 
contentions that he was constantly exposed to loud jet engine 
noise in service and has experienced tinnitus since service, 
are competent and credible evidence upon which the Board may 
rely in making its decisions.  

Thus, based on the December 2005 and July 2006 VA examination 
which established that the Veteran suffered from tinnitus and 
mild hearing loss, and that such hearing loss was related to 
service, the provisions from The MERCK Manual noted above and 
the Veteran's statements, the Board concludes that evidence 
for and against the claim for service connection for tinnitus 
is at least in approximate balance.  In other words, the 
Board finds, based on this record that the Veteran's tinnitus 
is as likely the result of his noise exposure in service or 
associated with his noise-induced hearing loss as it is the 
result of some other factor or factors.  Accordingly, the 
Board will resolve the benefit of the doubt in favor of the 
Veteran in this case as the law requires and grant service 
connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  


ORDER

An increased evaluation for service-connected PTSD from 50 
percent to 70 percent, but not higher, is granted, subject to 
law and regulations governing an award of monetary 
compensation; the appeal is granted to this extent only.  

Entitlement to service connection for tinnitus is granted.  



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


